Citation Nr: 1205984	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.

2.  Whether VA monthly pension amount for surviving spouse with no dependents and the need for aid and attendance was correctly calculated from February 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel
INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.  He died in January 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2010, the Board remanded the issues to afford the appellant a hearing before the Board.  In October 2011, VA received a statement indicating that the appellant would be unable to attend a hearing and wished to withdraw her earlier request.  Thus, the Board can proceed with a decision on the appeal.  38 C.F.R. § 20.704(e).

In the January 2012 brief, the appellant's representative listed the issue of entitlement to service connection for the cause of the Veteran's death.  It was noted that the appellant contended that the Veteran's death was due to/contributed to by his service-connected psychiatric condition and therefore warrants service connection.  The Board observes that the issue of entitlement to service connection for the cause of the Veteran's death has not been addressed by the RO in the first instance.  The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.
2.  The Veteran was not in receipt of, or entitled to receive, compensation for any service-connected disability that was rated totally disabling for a period of at least five years from the date of his discharge from active duty.

3.  At the time of his death, the Veteran was not in receipt of, or entitled to receive, compensation for any service-connected disability that was rated totally disabling for a period of 10 years immediately preceding his death.

4.  The Veteran's death certificate shows he died in January 2008 with the immediate cause of death of cardiac arrest due to or as a consequence of heart failure with an underlying cause of coronary artery disease.

5.  At the time of the Veteran's death, service-connection had been established for an adjustment disorder with mixed features and major depressive disorder.

6.  The appellant has been in receipt of the maximum amount of pension as a surviving spouse in need of aid and attendance with no dependents since February 1, 2008.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 

2.  The VA monthly pension amount for the surviving spouse with no dependents and the need for aid and attendance was correctly calculated from February 1, 2008.  38 U.S.C.A. §§ 1521, 1541(d)(1) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.21, 3.23, 3.3(b)(4), 3.272 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In May 2008, the appellant was provided with a notice letter that explained how to substantiate her claim for death pension benefits based on the need for aid and attendance.  With regard to the claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, the appellant was not provided with notice of the criteria needed to substantiate that claim prior to the July 2008 rating decision.  However, in her November 2008 notice of disagreement (NOD), the appellant indicated that she had actual knowledge of the necessary criteria.  Specifically, she stated that the Veteran only had two years of a 100 percent service-connected disability (which is correct).  The appellant explained that the Veteran had been treated for his service-connected disability since he got out of service until his death.  She argued that, "I know this does not mean, of course, that he had the 10 years needed for 100 percent, but it should have."  The Board finds that these statements show actual knowledge of the criteria necessary to substantiate the claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 and find no prejudice to the appellant in any failure to provide the criteria in a notice letter.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA has also satisfied its duty to assist the appellant at every stage of this case.  All necessary financial information pertaining to the claim for death pension benefits was associated with the claims file and was reviewed by both the RO and the Board in connection with the claims.  VA has also assisted the appellant and her representative throughout the course of this appeal by providing them with December 2008 and July 2010 statements of the case (SOCs), which informed them of the laws and regulations relevant to her claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


LAW AND ANALYSIS

1.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.

Dependency and Indemnity Compensation (DIC) is awarded to a veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  If the veteran's death is not due to service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if the veteran's death were service-connected if the veteran was, at the time of his death, in receipt of, or entitled to receive, compensation for a service-connected disability rated totally disabling if: (1) the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; or (2) the disability was continuously rated totally disabling for a period of not less than five years from the date of such veteran's discharge or other release from active duty; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  See also 38 C.F.R. § 3.22(a).  There is no indication in the record that the Veteran was a prisoner of war.  

"Entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the requisite period but for clear and unmistakable error committed by VA in a decision on a claim filed during the veteran's lifetime; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively for the requisite period.  38 C.F.R. § 3.22(b).  Service department records were not submitted that had not been previously considered by VA.

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the veteran's lifetime, and without consideration of hypothetical entitlement to benefits raised for the first time after a veteran's death.  See Rodriguez v. Nicholson, 19 Vet. App. 275 (2005); Rodriguez v. Peake, 511 F.3d 1147 (2008).  
The record indicates that the Veteran was discharged from active service in May 1946.  In January 2008, the Veteran died.  His death certificate indicates that his immediate cause of death was cardia arrest due to or as a consequence of heart failure due to the underlying cause of coronary artery disease.  At the time of his death, the Veteran was service-connected for an adjustment disorder with mixed features and major depressive disorder at 100 percent disabling since February 7, 2006.  He received special monthly compensation based on the need for aid and attendance effective February 7, 2006.

The requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  The Veteran was not: (1) in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death; or (2) would have been in receipt of such compensation in either case, but for clear and unmistakable error in a prior decision, which has not been established here.

First, the Veteran plainly did not meet the durational requirement for a total disability rating in existence during his lifetime under 38 U.S.C.A. § 1318, in that he was not rated at 100 percent for at least the first five years after his discharge from service, and he was also not rated totally disabled for at least the last 10 years of his life.  Regarding the issue of whether either of the aforementioned duration requirements for a total rating so as to satisfy 38 U.S.C.A. § 1318 would have been met but for clear and unmistakable error in a previous decision, the appellant has not successfully pled clear and unmistakable error in any of the prior rating decisions, such that would have entitled the Veteran to a total rating.  

As noted above, where the law and not the evidence is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the Veteran was not entitled to receive 100 percent disability for either at least five years after his departure from active service or for at least the 10 years prior to his death, the appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.

2.  Whether VA monthly pension amount for widow with no dependents and the need for aid and attendance was correctly calculated from February 1, 2008.

Death pension benefits are generally available for surviving spouses as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  A higher rate of death pension is available for a surviving spouse who is in need of regular aid and attendance.  38 U.S.C.A. § 1541(d)(1); 38 C.F.R. § 3.23(d)(2).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

In determining annual income, all payments of any kind or from any source including salary, retirement or annuity payments, or similar income, which has been waived, shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a). 

Exclusions from income include the expenses of the veteran's last illness and burial, to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C., if paid by the appellant.  38 C.F.R. § 3.272(h).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii). 

The rates of death pension benefits (MAPR) are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21. 

Effective December 1, 2007, the MAPR for a surviving spouse with aid and attendance with no dependents was $11,985.  See 38 C.F.R. § 3.23(a)(6); M21-1, Part I, Appendix B, Section A.  This is the MAPR in effect at the time VA received the appellant's claim in February 2008.  

In September 2008, the appellant was notified that she was awarded death pension benefits with an additional allowance for aid and attendance effective January 1, 2008.  Her monthly entitlement amount was $998.00 monthly starting February 1, 2008.  Under the section "what income and expenses did we use," there was a detailed calculation of the appellant's medical expenses and expenses from the Veteran's last illness and burial used to reduce her countable income.  The Board finds it significant that the appellant's countable income has been reduced to $0.  The appellant has been in receipt of the maximum benefit allowable since February 1, 2008 ($11,985/12= $998).  Effective December 1, 2008, the MAPR for a surviving spouse with aid and attendance with no dependents increased to $12,681.  See 38 C.F.R. § 3.23(a)(6); M21-1, Part I, Appendix B, Section A.  A November 2008 notice letter reflects that the appellant received the monthly rate of $1,056 ($12,681/12) effective December 1, 2008.  Thus, the appellant is in receipt of the maximum amount of pension for a surviving spouse with the need for aid and attendance and no dependents provided by law.

The Board observes the appellant's arguments that VA incorrectly calculated the amount of her Social Security Administration (SSA) income as well as the amount she pays for her caretakers.  However, as VA's calculations result in the appellant's countable income being reduced to $0, this is a favorable outcome for her as she has already reached the maximum amount of benefits authorized by law.  Accordingly, the Board concludes that VA monthly pension amount for widow with no dependents and the need for aid and attendance was correctly calculated from February 1, 2008.


ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.

VA monthly pension amount for widow with no dependents and the need for aid and attendance was correctly calculated from February 1, 2008.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


